2022 IL App (2d) 210459-U
                                          No. 2-21-0459
                                    Order filed August 12, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

BRENDA CULHANE,                        ) Appeal from the Circuit Court
                                       ) of De Kalb County.
      Plaintiff and Counterdefendant-  )
      Appellee,                        )
                                       )
v.                                     ) No. 20 SC 560
                                       )
DAVID ROBINSON,                        )
                                       ) Honorable
      Defendant and Counterplaintiff-  ) Thomas L. Doherty,
      Appellant.                       ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices Hudson and Birkett concurred in the judgment.

                                              ORDER

¶1     Held: The trial court properly entered judgment in plaintiff’s favor on her breach-of-
             contract claim against defendant. Plaintiff’s reply to an allegation in defendant’s
             affirmative defense did not amount to a judicial admission. The trial court did not
             err in determining the amount of the setoff. Affirmed.

¶2     Plaintiff, Brenda Culhane, filed a small claims breach-of-contract complaint against

defendant, David Robinson, for failure to manufacture and install cabinets in her home. Defendant

counterclaimed for breach of contract and, alternatively, a setoff. Following a bench trial, the trial

court entered judgment in favor of plaintiff and against defendant for $6200, less a setoff of $550
2022 IL App (2d) 210459-U


for work performed. The trial court subsequently denied defendant’s posttrial motion. For the

reasons set forth below, we affirm.

¶3                                        I. BACKGROUND

¶4     We recount the procedural history, trial proceedings, and posttrial proceedings.

¶5                                          A. Pleadings

¶6     Plaintiff filed her complaint on September 17, 2020. 1 In her breach-of-contract claim,

plaintiff alleged that, on August 22, 2019, she entered into a written contract with defendant

pursuant to which defendant agreed to manufacture and install new kitchen and laundry room

cabinets in her home. The contract, attached as an exhibit to the complaint, provided that the total

cost of the project was $12,400. The project was described as follows: “Manufacture and install

new kitchen and laundry room cabinet [sic] in red oak or painted in the color of the customer’s

choosing per five drawings provided. The doors and drawers will be soft close. Installation or

purchase of lazy susans are not included in this estimate.”

¶7     In addition, the contract noted:

                 “Though we try to stick to a schedule sometimes jobs take longer than anticipated

       or outside influences interrupt our schedule, that said we work in order of sale date and

       your project will be started when the previous contract signed is completed.




       1
           Initially, plaintiff pled three counts: breach of contract, violation of the Home Repair

Fraud Act (815 ILCS 515/1 et seq. (West 2020)), and violations of the Consumer Fraud and

Deceptive Business Practices Act (815 ILCS 505/1 et seq. (West 2020)). During trial, however,

plaintiff dismissed the latter two counts and proceeded only on the breach-of-contract claim.



                                                -2-
2022 IL App (2d) 210459-U


               A 50% [] deposit is required to add you to our schedule and the remainder when

       the job is done. A credit of $2,500.00 paid on 8/5/19 will be credited to this estimate leaving

       a balance of $10,000.00 which leaves a deposit balance [o]f $3,700.00 of $6,200.00 deposit

       amount.”

¶8     Plaintiff alleged that, in August 2019, she paid defendant a total of $6200 as a deposit for

the project. However, plaintiff alleged that defendant “failed to complete his obligations under the

contract” and “failed to perform any part of the work he agreed to perform.” Plaintiff sought, inter

alia, judgment in her favor in the amount of $6200 for the sum paid to defendant.

¶9     Defendant filed an answer to the complaint and affirmative defenses. In relevant part,

defendant raised as an affirmative defense the plaintiff’s failure to perform a condition precedent

to performance of the contract—namely, the failure to choose one of the design drawings prepared

by defendant (second affirmative defense). In paragraph 2 of the second affirmative defense,

defendant alleged, “Plaintiff materially breached the agreement almost immediately when she

failed and refused to choose one of the drawing style [sic] so cabinet manufacture could begin.”

Defendant further alleged that plaintiff’s failure “to perform her obligation to select [] a style of

cabinet and door choice prevented defendant from manufacturing the cabinets.” In paragraph 16

of the second affirmative defense, defendant alleged that, “[a]s a result, plaintiff may not be heard

to complain about any alleged non-performance by defendant because defendant’s performance

was prevented by plaintiff’s material failure to make a final choice of cabinet/door selection.”

¶ 10   Defendant also filed counterclaims for breach of contract and, alternatively, a setoff. In the

breach-of-contract counterclaim, defendant alleged that plaintiff “materially breached the

agreement almost immediately when she failed and refused to choose one of the drawing[s] from

those identified in the contract so cabinet manufacture could begin.” Defendant further alleged that



                                                -3-
2022 IL App (2d) 210459-U


plaintiff repeatedly changed her mind and then stated that she “wanted a cabinet door style

different tha[n] any of the five drawing choices designated in the contract.” Thus, defendant met

with plaintiff “on multiple occasions” and provided “multiple revisions to five drawings.”

Nevertheless, plaintiff never chose a design. Defendant sought, inter alia, judgment in his favor in

the amount of $6200 as compensation for “the time and effort he expended in an attempt [to] cause

plaintiff to perform her obligations under the agreement ***.”

¶ 11    In the setoff counterclaim, defendant alternatively sought a setoff from any judgment in

plaintiff’s favor for the time and expense he incurred due to plaintiff’s failure to select one of the

five drawings specified in the parties’ contract and the “additional time and expense [defendant]

expended in trying to mitigate the plaintiff’s failure to perform.” Defendant also sought “to keep

the funds in his possession to compensate him for the time and effort he expended as a set off and

as may be determined by the Court.”

¶ 12    Plaintiff filed an answer to the counterclaim and a reply to the affirmative defenses. Of

note, in reply to paragraph 2 of defendant’s second affirmative defense, plaintiff stated, “Plaintiff

denies Paragraph Two of Defendant’s Affirmative Defense.” (Emphasis added.) In reply to

paragraph 16 of defendant’s second affirmative defense, plaintiff stated, “Plaintiff admits

Paragraph Sixteen of Defendant’s Affirmative Defense.” (Emphasis added.)

¶ 13                                          B. Trial

¶ 14    The matter proceeded to a bench trial on July 14, 2021. Both plaintiff and defendant

testified.

¶ 15                                  1. Plaintiff’s Testimony

¶ 16    On direct examination, plaintiff testified that defendant came to her home a total of three

times in conjunction with the project. On the first visit, defendant measured the cabinets and also



                                                -4-
2022 IL App (2d) 210459-U


performed work relating to staining and reinstalling wood for her staircase. During the second

visit, they discussed “what we were going to do with the cabinets and what I wanted him to do.”

On the third visit, defendant provided the estimate for the project. Plaintiff testified that she paid

defendant $6200.

¶ 17   According to plaintiff, defendant provided her five design drawings for the cabinets, and

she selected one of the drawings but “wanted to see the doors first.” Plaintiff testified that

defendant never provided the requested door. The cabinets were not installed in 2019 as planned,

and plaintiff “let it go” until she returned in March 2020 from a vacation in Florida. Plaintiff

testified that she was willing to let defendant complete the project but that there subsequently came

a time when defendant refused to speak to her because, according to defendant, plaintiff insulted

him. Plaintiff further testified regarding purported delays occasioned by defendant during this time

period and what plaintiff characterized as “excuses” proffered by defendant.

¶ 18   On cross-examination, defendant’s counsel questioned plaintiff about the five design

drawings as follows:

               “Q. Did you receive five drawings at or about the time the agreement was entered

       into?

               A. Yes.

               Q. Okay. Which of those drawings did you pick to go forward with?

               A. I’m sorry, it’s been two years ago. I don’t remember.

               Q. Isn’t it in fact true that on or about August of 2019 you didn’t pick any one of

       those drawings, you weren’t satisfied with any of the drawings?

               A. I didn’t say that. I said—I said I don’t remember.”




                                                -5-
2022 IL App (2d) 210459-U


¶ 19   Plaintiff also acknowledged that defendant provided her with three additional design

drawings. In response to whether she chose a color for the cabinets, plaintiff testified that she

decided to stain the cabinets and relayed that decision to defendant. Plaintiff testified that she

subsequently went on a three-month vacation. Plaintiff acknowledged her discussions with

defendant regarding the fact that he was a “one-man shop” and that completion of the project

would be delayed if there were any changes to the schedule.

¶ 20   Defendant’s counsel proceeded to question plaintiff regarding her reply to paragraph 16 of

defendant’s second affirmative defense, in which she admitted that she “may not be heard to

complain about any alleged non-performance by defendant because defendant’s performance was

prevented by plaintiff’s material failure to make a final choice of cabinet/door selection.”

However, plaintiff’s counsel interjected: “Judge, we’d stipulate that it does say that in the pleading

that I, when I was doing copying and pasting, answered that, but that’s not my client’s testimony

and that’s not her answer. She’s denying that.” Defendant’s counsel responded: “Judge, he’s

doing—he is trying to—to guide her answer. That’s not a proper objection.” Ultimately, the trial

court instructed defendant’s counsel to repeat the question. Plaintiff testified that the allegation

was not true and that she was not aware of her reply. However, plaintiff acknowledged that she

had previously testified that she had discussed the reply with her attorney and believed that

everything in the pleading was true and accurate.

¶ 21   At the conclusion of plaintiff’s testimony, defendant moved for a directed finding on the

basis that plaintiff “admitted she was in material breach of the contract.” The trial court denied the

motion, stating, “Looking at the information here most favorable, it’s unwarranted.”

¶ 22                                 2. Defendant’s Testimony




                                                -6-
2022 IL App (2d) 210459-U


¶ 23    Defendant testified on direct examination that he is a custom cabinetmaker and has

operated his own business for 21 years. According to defendant, he was ready, willing, and able

to perform the contract with plaintiff, but plaintiff’s failure to make final decisions on the product

prevented his performance. Defendant testified that he made multiple trips to plaintiff’s home,

took measurements, and, in anticipation of completing the contract, created several sets of

drawings. Defendant elaborated that each of the eight drawings were hand drawn with a ruler and

ink “from scratch” and that each drawing took four to six hours depending on the complexity.

Defendant further testified that, as a result of plaintiff’s failure to choose a cabinet door, he had to

“delay other jobs” and “refuse contracts that I could have taken, because I was trying to hold the

spot open for her.”

¶ 24    Defendant testified that, at some point, plaintiff demanded a refund of her deposit, but he

refused because he considered the matter an open contract. Defendant itemized the $12,400

estimate for the project as follows: one-third for preparatory work, one-third for “hard costs,” and

one-third for profit.

¶ 25    On cross-examination, defendant testified that, given the length of time that had passed, he

could not state the names of customers whose contracts he had refused because of plaintiff’s

purported conduct. Defendant further explained that he prepared the design drawings “freehand,”

not with a template.

¶ 26    Following defendant’s testimony, defendant’s counsel moved for judgment on the breach-

of-contract counterclaim on the basis that “plaintiff has admitted that she materially breached the

contract.” Plaintiff’s counsel responded: “Judge, my client did not admit that. What it was is

copying and paste [sic] from there.” Counsel elaborated: “If you go to the second paragraph of the

same affirmative defense, which is almost identical, [plaintiff] denies it. They’re inconsistent.”



                                                 -7-
2022 IL App (2d) 210459-U


Defendant’s counsel replied that, given plaintiff’s admission in a verified pleading that she

materially breached the contract, plaintiff “cannot recover on a contract which she has materially

breached. That’s the law.” Thus, counsel argued, “not only is [plaintiff] not entitled to

compensation on her contract, having admitted she is in breach, my client is entitled to—to a

judgment on his—on his counterclaim.”

¶ 27   The trial court stated: “So you’re suggesting that that alleged admission supersedes all the

testimony that we’ve heard today.” Defendant’s counsel argued that an admission in a verified

pleading cannot be refuted by subsequent contrary testimony. Plaintiff’s counsel responded, “It’s

not verified, Judge I did it, not my client.” After defendant’s counsel stated that it was “double-

checking to see if there’s a verification,” the trial court concluded: “[W]hether there is or not, ***

my ruling is going to be that the testimony that I heard today supersedes whatever error may have

been in that particular document.”

¶ 28                                   3. Trial Court’s Ruling

¶ 29   Following the testimony and closing arguments, the trial court entered judgment in favor

of plaintiff and against defendant, finding that defendant breached the contract. The trial court

further found it “incredulous that a skilled contractor with 20 years of experience” would take four

to six hours for each drawing. The trial court also took judicial notice that “I’ve looked at cabinets”

and had seen similar designs. Thus, the trial court entered judgment in favor of plaintiff and against

defendant for $6200 plus costs for the filing and service fees, less a setoff of $550 for work

performed, including $300 for preparation, $100 for travel, and $150 for visits to plaintiff’s home.

Accordingly, the trial court’s July 14, 2021, written order reflected judgment in favor of plaintiff

and against defendant in the amount of $5650 (plus courts costs of $430.01).

¶ 30                                  C. Posttrial Proceedings



                                                 -8-
2022 IL App (2d) 210459-U


¶ 31    Defendant timely filed a motion to reconsider and vacate or, alternatively, to reduce the

judgment by the amount of lost profits. Defendant argued that the trial court erroneously ruled that

it could consider plaintiff’s trial testimony regarding her selection of a design, notwithstanding her

admission to paragraph 16 of defendant’s second affirmative defense. Defendant also argued that

the trial court erroneously held that defendant could not recover for lost profits.

¶ 32    On September 22, 2021, following oral argument on the motion, the trial court denied

defendant’s motion. The trial court found that, notwithstanding the argument regarding admission

of paragraph 16 of the second affirmative defense, the issue of any nonperformance of the contract

was not determinative in its ruling and that defendant’s argument was based upon a “technicality.”

Regarding lost profits, the trial court noted that “the defendant did not have to perform, he did not

have to build the cabinets, yet he wanted to get paid for it. I struggle with that. I truly struggle with

that.” Ultimately, the trial court denied defendant’s posttrial motion in its entirety.

¶ 33    Defendant timely appealed. 2

¶ 34                                          II. ANALYSIS

¶ 35    Defendant argues that the trial court’s judgment should be reversed on the basis that

plaintiff judicially admitted her failure to choose a cabinet design—a purported breach of the



        2
            Defendant filed his notice of appeal prior to the trial court’s ruling on his posttrial motion.

We nevertheless have jurisdiction pursuant to Illinois Supreme Court Rule 303(a)(2) (eff. July 1,

2017) (“When a timely postjudgment motion has been filed by any party, whether in a jury case

or a nonjury case, a notice of appeal filed before the entry of the order disposing of the last pending

postjudgment motion, or before the final disposition of any separate claim, becomes effective when

the order disposing of said motion or claim is entered. ***”).



                                                    -9-
2022 IL App (2d) 210459-U


contract and condition precedent to defendant’s performance of the contract. According to

defendant, judgment should be entered in his favor on the competing breach-of-contract claims.

Alternatively, defendant argues that the judgment should be reduced by $4100 to reflect his lost

profits. For these reasons, defendant also argues that the trial court erred in denying his posttrial

motion. We disagree, as set forth below.

¶ 36   Preliminarily, we point out that plaintiff has not filed an appellee’s brief. In the absence of

an appellee brief, a reviewing court may exercise one of three options: “(1) it may serve as an

advocate for the appellee and decide the case when the court determines justice so requires, (2) it

may decide the merits of the case if the record is simple and the issues can be easily decided

without the aid of the appellee’s brief, or (3) it may reverse the trial court when the appellant’s

brief demonstrates prima facie reversible error that is supported by the record.” Thomas v. Koe,

395 Ill. App. 3d 570, 577 (2009) (citing First Capitol Mortgage Corp. v. Talandis Construction

Corp., 63 Ill. 2d 128, 133 (1976)). Here, the record is straightforward, and the issues involve the

application of well-established principles of contract law and the precepts governing a judicial

admission. We turn to the merits.

¶ 37   The standard of review following a bench trial is whether the trial court’s judgment is

against the manifest weight of the evidence. Chicago’s Pizza, Inc. v. Chicago’s Pizza Franchise

Ltd. USA, 384 Ill. App. 3d 849, 859 (2008). A judgment is against the manifest weight of the

evidence when the opposite conclusion is apparent or when the findings are unreasonable,

arbitrary, or not based on the evidence. Id.

¶ 38                                   A. Judicial Admission

¶ 39   A judicial admission is a “ ‘deliberate, clear, unequivocal statement[] by a party about a

concrete fact within that party’s knowledge.’ ” 1550 MP Road LLC v. Teamsters Local Union No.



                                               - 10 -
2022 IL App (2d) 210459-U


700, 2019 IL 123046, ¶ 37 (quoting In re Estate of Rennick, 181 Ill. 2d 395, 406 (1998)). The

statement must concern a concrete fact, not merely a matter of opinion, estimate, appearance,

inference, or uncertain summary. Pepper Construction Co. v. Palmolive Tower Condominiums,

LLC, 2016 IL App (1st) 142754, ¶ 89. A judicial admission has the effect of withdrawing a fact

from issue and dispensing with the need to prove that fact; a judicial admission cannot be

contradicted at trial. Id. “The purpose of the rule is to remove the temptation to commit perjury.”

Rennick, 181 Ill. 2d at 407. Whether a statement is a judicial admission must be determined under

the circumstances of each case, and each statement must be given meaning consistent with

the context in which it was found. In re Marriage of Hundley, 2019 IL App (4th) 180380, ¶ 118.

The statement also must be considered in relation to the other testimony and evidence presented.

Smith v. Pavlovich, 394 Ill. App. 3d 458, 468 (2009).

¶ 40   The question of whether a statement constitutes a judicial admission has been reviewed on

appeal under both the de novo and abuse-of-discretion standards of review. See Pepper

Construction Co., 2016 IL App (1st) 142754, ¶ 90 (collecting cases). Regardless of which standard

applies, the proffered statement does not constitute a judicial admission.

¶ 41   Initially, defendant argues that plaintiff’s counsel improperly relied upon the unverified

nature of plaintiff’s reply to the affirmative defenses to refute the finding of a judicial admission.

See Knauerhaze v. Nelson, 361 Ill. App. 3d 538, 558 (2005) (“An admission in an unverified

pleading signed by an attorney is binding on the party as a judicial admission”). However, this was

not the basis of the trial court’s ruling. Rather, in response to the dispute about whether the reply

was verified by plaintiff (it was not), the trial found concluded that, regardless, plaintiff’s

testimony at trial “supersedes whatever error may have been in that particular document.”




                                                - 11 -
2022 IL App (2d) 210459-U


¶ 42    Nonetheless, defendant contends that the trial court failed to recognize that a judicial

admission cannot be contradicted at trial and improperly equated a judicial admission to a

technicality. Even if we agreed with defendant’s characterization of the trial court’s rationale, we

may affirm the trial court’s judgment on any ground supported by the record. See Tummelson v.

White, 2015 IL App (4th) 150151, ¶ 26. Our review of the record demonstrates that the trial court

properly entered judgment in plaintiff’s favor.

¶ 43    First, a judicial admission is an unequivocal statement about a concrete fact within the

party’s knowledge. See 1550 MP Road LLC, 2019 IL 123046, ¶ 37. A party is not bound by an

admission regarding a conclusion of law because legal issues are questions for the court to decide.

Id. Paragraph 16 of the second affirmative defense encompassed a legal conclusion—that plaintiff

“may not be heard to complain” about defendant’s alleged nonperformance because of her

purported “material” failure to choose a cabinet design. A party cannot judicially admit the legal

effect of the facts presented. See Royalty Farms, LLC v. Forest Preserve District of Cook County,

2017 IL App (1st) 161409, ¶ 26 (“Royalty Farms could not judicially admit that [the Forest

Preserve District] terminated the lease because the parties cannot judicially admit the legal effect

of the facts adduced.”).

¶ 44    Moreover, considering, as we must, the meaning of the challenged statement within its

context and circumstances of the case (see Marriage of Hundley, 2019 IL App (4th) 180380,

¶ 118), the entirety of plaintiff’s reply to the second affirmative defense also reflects that plaintiff,

consistent with her trial testimony, effectively denied that she failed to choose a cabinet design.

Indeed, while plaintiff admitted the allegation in paragraph 16 that she “may not be heard to

complain about any alleged non-performance by defendant because defendant’s performance was

prevented by plaintiff’s material failure to make a final choice of cabinet/door selection,” she



                                                 - 12 -
2022 IL App (2d) 210459-U


categorically denied the allegation in paragraph 2 that she “materially breached the agreement

almost immediately when she failed and refused to choose one of the drawing style [sic] so cabinet

manufacture could begin.” Plaintiff’s statement must be given meaning consistent with the context

in which it was found. In doing so, we simply cannot say that plaintiff’s admission to paragraph

16 amounted to a deliberate, clear, and unequivocal statement about a concrete fact, especially

given the contrary reply to paragraph 2. See 1550 MP Road LLC, 2019 IL 123046, ¶ 37. Thus, the

challenged statement did not amount to a judicial admission.

¶ 45   As a final matter, we note plaintiff’s counsel’s representation to the trial court that the

admission to the allegation in paragraph 16 was the result of inadvertence. While we express no

opinion on the propriety of repudiating the purported admission in this manner, we are mindful of

the principle that “any admissions not the product of mistake or inadvertence become binding

judicial admissions.” (Emphasis in original and internal quotation marks omitted.) North Shore

Community Bank & Trust Co. v. Sheffield Wellington LLC, 2014 IL App (1st) 123784, ¶ 126. In

sum, we are not persuaded that the underlying purpose of the judicial admission doctrine—to

remove the temptation to commit perjury (see Rennick, 181 Ill. 2d at 407)—would be served in

this case. Accordingly, we cannot say that the trial court’s judgment was against the manifest

weight of the evidence.

¶ 46                                      B. Lost Profits

¶ 47   Lost profits are recoverable as damages for a breach of contract if the lost profits are proved

within a reasonable degree of certainty; the profits were reasonably contemplated at the time the

contract was entered into; and the trial court “is satisfied the wrongful act of the defendant caused

the loss of profits.” Chung v. Pham, 2020 IL App (3d) 190218, ¶ 92. Defendant argues that he

established his lost profits with reasonable certainty given his testimony that he expected to earn a



                                               - 13 -
2022 IL App (2d) 210459-U


profit of one-third of the amount of the project, or $4100. He also argues that there was no evidence

that plaintiff thought that defendant “was gifting her with his work and produc[t].” Thus, defendant

argues that the judgment in plaintiff’s favor should have been reduced by an additional $4100.

¶ 48   In addition to noting the cursory proof of the purported lost profits, we point out that

defendant skips an element—that the wrongful acts of plaintiff (or, more precisely here, the

wrongful acts of counterdefendant, given that the argument is raised in the procedural context of

a counterclaim), caused the lost profits. Indeed, defendant’s argument that he was entitled to lost

profits appears to rest on the faulty premise that he prevailed in the underlying action. The trial

court, however, entered judgment in plaintiff’s favor but allowed a setoff of $550 for work

defendant had performed. Defendant sought the setoff as an alternative basis for relief in the event

the court entered judgment in plaintiff’s favor. To the extent defendant simply challenges the

amount of the setoff, he presents no persuasive basis upon which to conclude that the trial court

erred in calculating the amount of the setoff. We thus reject defendant’s argument.

¶ 49                                    III. CONCLUSION

¶ 50   For the reasons stated, we affirm the judgment of the circuit court of De Kalb County.

¶ 51   Affirmed.




                                               - 14 -